        Case 2:17-cv-00308-SAB   ECF No. 25   filed 06/04/20   PageID.128 Page 1 of 2

                                                                          FILED IN THE
                                                                      U.S. DISTRICT COURT
 1                                                              EASTERN DISTRICT OF WASHINGTON



 2                                                               Jun 04, 2020
 3                                                                   SEAN F. MCAVOY, CLERK




 4
 5
 6                          UNITED STATES DISTRICT COURT
 7                        EASTERN DISTRICT OF WASHINGTON
 8
 9 MAKELLE MARIE HAMILTON,                        No. 2:17-CV-00308-SAB
10         Plaintiff,
11         v.                                     ORDER GRANTING
12 SPOKANE COUNTY, a municipality; and            STIPULATED MOTION FOR
13 SPOKANE COUNTY EMPLOYEES L.                    ORDER OF DISMISSAL WITH
14 BENNET, T. KAMSTRA, S. HAVEL,                  PREJUDICE AND WITHOUT
15 AND D. SULLINS,                                COSTS
16         Defendants.
17
18         Before the Court is the parties’ Stipulated Motion for Order of Dismissal
19 With Prejudice and Without Costs, ECF No. 24. The motion was heard without
20 oral argument. The parties indicate they have settled the above-captioned case and
21 ask that the case be dismissed with prejudice and without costs to any party.
22         Accordingly, IT IS HEREBY ORDERED:
23         1. The parties’ Stipulated Motion for Order of Dismissal With Prejudice and
24              Without Costs, ECF No. 24, is GRANTED.
25         2. The above-captioned case is dismissed with prejudice, and without costs
26              to any party.
27 //
28 //

        ORDER GRANTING STIPULATED MOTION FOR ORDER OF
        DISMISSAL WITH PREJUDICE AND WITHOUT COSTS ~ 1
     Case 2:17-cv-00308-SAB      ECF No. 25    filed 06/04/20   PageID.129 Page 2 of 2



 1        3. The District Court Executive is directed to close the file.
 2        IT IS SO ORDERED. The Clerk of Court is directed to enter this Order,
 3 forward copies to counsel and close the file.
 4        DATED this 4th day of June 2020.
 5
 6
 7
 8
 9
10
                                        Stanley A. Bastian
11
                                    United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      ORDER GRANTING STIPULATED MOTION FOR ORDER OF
      DISMISSAL WITH PREJUDICE AND WITHOUT COSTS ~ 2
